DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority and a certified copy of the FR1760487 application filed 2/9/22, which complies with 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eilert et al. (US 2006/0210821, hereafter “Eilert”) in view of Cook (US 2016/0151856) & Schalansky (US 6511759).
Regarding claim 1, Eilert discloses a method for manufacturing a structural or acoustic panel 40 for a nacelle of an aircraft propulsion unit (nacelle- [0025, 0048]), the structural or acoustic panel comprising two metallic skins 42 & 44 and a metallic cellular structure 46 (fig. 1; [0029, 0034]), the method comprising an arrangement of one of the two metallic skins, called a working skin, such that the working skin delimits a first volume and a second volume of an enclosure 12 (die set- fig. 1, [0026]), and an arrangement of the metallic cellular structure within the second volume of the enclosure (fig. 1, [0036]), wherein the method further comprises heating the working skin so as to assemble the working skin and the metallic cellular structure by at least one of brazing and diffusion bonding [0037, 0043]. Examiner notes that “a first volume” and “a second volume” are relatively broad; they are limited by neither any specific structure nor any area/size within the enclosure.
Concerning heating, Eilert teaches that the panel/preform 40 can be heated by providing an electromagnetic field [0037], but is silent as to infrared heating. However, such heating technique is well-known in the art. Cook (drawn to bonding of metal-covered materials) teaches that the bond region 20 between two components (fig. 3) can be heated using infrared radiation, visible radiation, conduction, induction, resistance heating or laser [0078]. Similarly, Schalansky teaches that infrared radiative heating has been known and offers an advantage of non-contact of the object to be heated with the heat source, which also eliminates surface defects which can be created when contaminants on the heat source are transferred to the object (Background- col. 2, lines 27-35). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize infrared radiation heating in the method of Eilert since such heating technique is conventional and doing so would provide advantages non-contact, eliminating contaminants and surface defects.
As to claim 2, Eilert discloses the method further comprising a gaseous pressurization of the first volume (e.g. chamber 54) of the enclosure so as to press and hold the working skin 44 against the metallic cellular structure 46 (fig. 1; [0036, 0039]).  
As to claim 3, Eilert discloses forming each skin member to a desired shape by heating to its superplastic forming temperature prior to assembly of the preform [0029]. Eilert also discloses applying heating while pressurizing the first volume of the enclosure before heating the working skin for brazing [0037]. Eilert as modified by Cook & Schalansky in claim 1 above encompasses heating by electromagnetic radiation in the manufacturing process. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform heating with electromagnetic radiation for forming the working skin in Eilert in order to configure the skin to a desired shape conforming to the metallic structure in producing a target structural panel.
As to claim 5, Eilert discloses vacuuming of at least one of the first volume and the second volume of the enclosure using a pump [0039, 0045].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eilert in view of Cook & Schalansky as applied to claim 3 above, and further in view of Matsen et al. (US 6180932, hereafter “Matsen”).
As to claim 4, Eilert as modified in light of Cook & Schalansky discloses that during the forming of the skin, selective heating by electromagnetic radiation is carried out from ends up to a center of the skin, which intrinsically provides deformation of the working skin (figs. 1, 4-5). Concerning uniformity of deformation, Matsen (also drawn to brazing honeycomb structural panels in controlled atmosphere) discloses focused induction heating using coils 35 (fig. 7) which eliminates wasteful, inefficient heat sinks (col. 2, lines 47-53), wherein inductive heating press includes forming surfaces having the desired shape of the part (col. 3, lines 3-7). Matsen teaches that the coils provide magnetic field uniformity so that uniform heating ensures that different portions will reach the desired temperature to achieve desired heating, thereby improving temperature uniformity (col. 8, lines 10-20). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide uniform heating so as to obtain uniform deformation of the working skin during the forming in the method of Eilert in order to achieve desired temperature and shape of the structural panel. Additionally, artisan of ordinary skill would readily recognize that uneven deformation of the panel/skin would render the product defective. Consequently, it would have been obvious to carry out forming by heating to obtain uniform deformation of the working skin so as to yield uniform shape of the structural part for a nacelle in the combination of Eilert, Cook, Schalansky and Matsen.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant’s arguments filed 3/10/22 with respect to the rejection of claim 1 under Eilert in view of Gillespie have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in light of new disclosures of Cook and Schalansky, which teaches that infrared heating is known in the art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735